Citation Nr: 0412090	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-02 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
gastrointestinal disorder to include peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


REMAND

In June 2002, the veteran canceled a hearing before a local 
hearing officer, but indicated that he wanted a travel board 
hearing or video-conference if the RO's consideration of new 
evidence did not result in a favorable outcome.  Since a 
December 2003 supplemental statement of the case continued to 
deny the reopening of the veteran's claim, his request for a 
hearing is still pending.  As such, the veteran should be 
contacted and asked to clarify his preference for either a 
video-conference or travel board hearing.  Thereafter, the 
appropriate hearing should be scheduled.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO must contact the veteran and 
clarify whether he desires to have a 
video-conference or travel board hearing.

2.  Thereafter, the RO should schedule 
the veteran for the appropriate hearing.






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




